Title: From James Madison to Robert R. Livingston, 5 July 1805
From: Madison, James
To: Livingston, Robert R.


          
            Dear Sir
            July 5. 1805.
          
          Your favor of the 29 Ulto. was duly handed to me by Mr. Townsend. I congratulate Mrs. Livingston & yourself on your safe arrival, and the shortness of the passage. Your trip up the river was but a reasonable preliminary to your Visit to Washington, and was advised also by the approaching departure of the President, which will take place in 8 ⟨or⟩; 10 days. Mine will be a few days before or after his. Our return will be the last of Sepr. or the first of October, where we shall see you with the greater pleasure, as being more convenient to yourself.
          The communications from Genl. Armstrong are not later than May 4. Those from Madrid are nearly about the same date. They concur in shewing that Spain struggles much against our demands, & that France has her views in embarrassing, if not in defeating the negociation. What the end will be remains to be seen. Altho’ appearances are not flattering, is there not some room to calculate, that when France finds that she cannot get her hand into our pocket, & that our disputes with Spain may involve herself, and throw the U.S. into the British scale, she will, unless events shall place her above all such considerations promote an adjustment of our affairs with her ally? Whether Madrid or Paris, be the Theatre, the issue, in would seem, equally depends on her influence, or rather authority over the Spanish Cabinet. With sentiments of great esteem & consideration, I remain Dear Sir Your most Obedt. sert
          
            James Madison
          
        